—Order, Supreme Court, Bronx County (Alan J. Saks, J.),,entered on or about March 11, 1994, which, inter alia, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The IAS Court properly determined that questions of fact exist sufficient to preclude summary judgment. Whether the $150,000 was intended to be a separate, payment for termination of the earlier contract or part of the consideration for the new agreement should await full disclosure and perhaps trial. Further, whether the defendants were aware that plaintiff’s affiliate could not be legally designated a managing agent at the time the new agreement was entered into also raises a question of fact.
We have considered defendants’ contention that the agreement is clear and unambiguous and find it meritless. Concur— Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.